DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 3–13 is/are pending.
Claim(s) 2 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0152945 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 November 2019, 29 July 2020, and 17 February 2021 were filed before the mailing of a first Office Action on the merits.  

Claim Objections
Claim(s) 7 and 13 is/are objected to because of the following informalities:
Claim 7 recites the limitation "polyvinylidene fluorideco-trichloroethylene." Claim 7 should recite the limitation "polyvinylidene fluoride-co-trichloroethylene."
Claim 13 does not end with a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP § 608.01(m). Claim 13 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "Pb1-xLaxZr1-yTiyO3." The subscripts x and y are not defined in the claims nor the specification. Therefore, the limitation "Pb1-xLaxZr1-yTiyO3" is indefinite.
Regarding claim 5, the phrases within the parentheses render the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "wherein the second binder is present in an amount of 50 weight % to 100 weight % based on a total solid mass of the second coating layer." Claim 1, which claim 9 is directly dependent, recites the limitation "wherein the second coating layer comprises a second inorganic material and a second binder." Claim 1 requires the second coating layer includes at least a second inorganic material and a second binder. However, claim 9 allows the second coating layer to include only the second binder (i.e., 100 weight%). It is unclear how the second binder can be present in an amount of 100 weight% based on a total solid mass of the second coating layer when claim 1 requires the second coating layer includes at least a second inorganic material and a second binder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR 20170112250 A, hereinafter Han) in view of Toyoda et al. (US 2015/0333308 A1, hereinafter Toyoda).
Regarding claim 1, Han discloses a separator for secondary batteries, comprising:
a separator substrate (110) having at least one surface (Fig. 1, [0041]),
wherein the separator substrate (110) comprises a polymer resin having a porous structure (Fig. 1, [0102]);
a first coating layer (120) on the separator substrate (110, [0041]),
wherein the first coating layer (110) comprises a first inorganic material and a first binder (see porous coating layer, [0103]); and
a second coating layer (130) on the first coating layer (120, [0041]),
wherein the second coating layer (130) comprises a second inorganic material (see structural particles, [0055]) and a second binder (see particulate polymer resin, [0060]),
wherein the first coating layer (120) further comprises a third binder having a glass transition temperature greater than -100° C and lower than 200° C (see glass transition temperature, [0113]), and
wherein the second coating layer (130) further comprises a fourth binder having a glass transition temperature of 130° C or lower (see glass transition temperature, [0033]).
Han does not explicitly disclose:
wherein the first coating layer further comprises a third binder having a glass transition temperature lower than 30° C, and
wherein the second coating layer further comprises a fourth binder having a glass transition temperature of 30° C or higher.
Although Han does not explicitly disclose a range of a third binder having a glass transition temperature lower than 30° C and a fourth binder having a glass transition temperature of 30° C or higher, Han does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Further, Toyoda discloses a separator comprising a separator substrate (see organic separator layer, [0027]), a first coating layer on the separator substrate (see heat durable layer, [0027]), and a second coating layer on the first coating layer (see adhesive layer, [0027]), wherein the first 
Regarding claim 3, modified Han discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the first inorganic material and the second inorganic material are identical material (see Al2O3, [0134]–[0135]).
Regarding claim 4, modified Han discloses all claim limitations set forth above and further discloses a separator:
wherein the first inorganic material and the second inorganic material are identical to or different from each other (see Al2O3, [0134]–[0135]), and
each of the first inorganic material and the second inorganic material is independently at least one selected from a group consisting of inorganic particles having a dielectric constant of 5 or higher, inorganic particles having piezoelectricity, and inorganic particles having lithium ion transfer ability (see Al2O3, [0134]–[0135]).
claim 5, modified Han discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particles having a dielectric constant of 5 or higher are SrTiO3, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, TiO2, or SiC (see Al2O3, [0134]–[0135]),
the inorganic particles having piezoelectricity form a potential difference due to positive charges and negative charges generated between opposite surfaces of the particles when a predetermined pressure is applied thereto, and are at least one selected from a group consisting of BaTiO3, Pb(Zr,Ti)O3, Pb1-xLaxZr1-yTiyO3, Pb(Mg1/3Nb2/3)O3-PbTiO3, hafnia, SrTiO3, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, TiO2, SiC, and a mixture thereof (see Al2O3, [0134]–[0135]), and
the inorganic particles having lithium ion transfer ability contain lithium elements and transport lithium ions without storing lithium, and are at least one selected from a group consisting of lithium phosphate, lithium titanium phosphate, lithium aluminum titanium phosphate, (LiAlTiP)xOy-based glass, lithium lanthanum titanate, lithium germanium thiophosphate, lithium nitride, SiS2-based glass, P2S5-based glass, and a mixture thereof (see Al2O3, [0134]–[0135]).
Regarding claim 6, modified Han discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the first binder and the second binder are identical material (see binder resin, [0074]).
claim 7, modified Han discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the first binder and the second binder are identical to or different from each other (see binder resin, [0074]), and
each of the first binder and the second binder is independently at least one selected from a group consisting of polyvinylidenefluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-trichloroethylene, polymethylmethacrylate, polyacrylonitrile, polyvinylpyrrolidone, polyvinylacetate, polyethylene-co-vinylacetate, polyimide, polyethyleneoxide, cellulose acetate, celluloseacetatebutyrate, celluloseacetatepropionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethyl sucrose, pullulan, carboxylmethylcellulose, and polyvinylalcohol (see binder resin, [0115]).
Regarding claim 8, modified Han discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the first inorganic material is present in an amount of 50 weight % to 99 weight % based on a total solid mass of the first coating layer (see Al2O3, [0134]).
Regarding claim 9, modified Han discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the second binder is present in an amount of 50 weight % to 100 weight % based on a total solid mass of the second coating layer (see polyacrylate, [0135]).
claim 10, modified Han discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the separator substrate comprises at least one selected from a group consisting of high-density polyethylene, low-density polyethylene, linear low-density polyethylene, ultrahigh-molecular-weight polyethylene, and polypropylene (see polyolefin, [0102]).
Regarding claim 11, Han discloses a secondary battery comprising a separator (see secondary battery, [0119]), wherein the separator comprises:
a separator substrate (110) having at least one surface (Fig. 1, [0041]),
wherein the separator substrate (110) comprises a polymer resin having a porous structure (Fig. 1, [0102]);
a first coating layer (120) on the separator substrate (110, [0041]),
wherein the first coating layer (110) comprises a first inorganic material and a first binder (see porous coating layer, [0103]); and
a second coating layer (130) on the first coating layer (120, [0041]),
wherein the second coating layer (130) comprises a second inorganic material (see structural particles, [0055]) and a second binder (see particulate polymer resin, [0060]),
wherein the first coating layer (120) further comprises a third binder having a glass transition temperature greater than -100° C and lower than 200° C (see glass transition temperature, [0113]), and
wherein the second coating layer (130) further comprises a fourth binder having a glass transition temperature of 130° C or lower (see glass transition temperature, [0033]).
Han does not explicitly disclose:
wherein the first coating layer further comprises a third binder having a glass transition temperature lower than 30° C, and
wherein the second coating layer further comprises a fourth binder having a glass transition temperature of 30° C or higher.
Although Han does not explicitly disclose a range of a third binder having a glass transition temperature lower than 30° C and a fourth binder having a glass transition temperature of 30° C or higher, Han does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Further, Toyoda discloses a separator comprising a separator substrate (see organic separator layer, [0027]), a first coating layer on the separator substrate (see heat durable layer, [0027]), and a second coating layer on the first coating layer (see adhesive layer, [0027]), wherein the first coating layer comprises a third binder having a glass transition temperature lower than 30° C to improve the flexibility of the first coating layer (see heat-durable layer, [0089]), and wherein the second coating layer further comprises a fourth binder having a glass transition temperature of 30° C or higher to improve the binding between the electrode and the first coating layer (see adhesive layer, [0127]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the third binder of first coating layer of Han with the glass transition temperature of Toyoda in order to improve the flexibility of the first coating layer and the fourth binder of second coating layer of Han with the glass transition temperature of Toyoda in order to improve the binding between the electrode and the first coating layer.
Regarding claim 12, a method of manufacturing a separator, wherein the separator comprises a separator substrate (110) having at least one surface (Fig. 1, [0041]), wherein the separator substrate (110) comprises a polymer resin having a porous structure (Fig. 1, [0102]); a first coating layer (120) on the separator substrate (110, [0041]), wherein the first coating layer (110) comprises a first inorganic material and a first binder (see porous coating layer, [0103]); and a second coating layer (130) on the first coating layer (120, [0041]), wherein the second coating layer (130) comprises a second inorganic material (see structural particles, [0055]) and a second binder (see particulate polymer resin, [0060]), wherein the first coating layer (120) further comprises a third binder having a glass transition temperature greater than -100° C and lower than 200° C (see glass transition temperature, [0113]), and wherein the second coating layer (130) further comprises a fourth binder having a glass transition temperature of 130° C or lower (see glass transition temperature, [0033]), the method comprising:
preparing the separator substrate (see porous substrate, [0134]);
forming the first coating layer on the separator substrate (see applied, [0134]);
drying the first coating layer (see dried, [0134]);
forming the second coating layer on the first coating layer (see applied, [0135]); and
drying the second coating layer (see drying, [00135]).
Han does not explicitly disclose:
wherein the first coating layer further comprises a third binder having a glass transition temperature lower than 30° C, and
wherein the second coating layer further comprises a fourth binder having a glass transition temperature of 30° C or higher.
Although Han does not explicitly disclose a range of a third binder having a glass transition temperature lower than 30° C and a fourth binder having a glass transition temperature of 30° C or higher, Han does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Further, Toyoda discloses a separator comprising a separator substrate (see organic separator layer, [0027]), a first coating layer on the separator substrate (see heat durable layer, [0027]), and a second coating layer on the first coating layer (see adhesive layer, [0027]), wherein the first coating layer comprises a third binder having a glass transition temperature lower than 30° C to improve the flexibility of the first coating layer (see heat-durable layer, [0089]), and wherein the second coating layer further comprises a fourth binder having a glass transition temperature of 30° C or higher to improve the binding between the electrode and the first coating layer (see adhesive layer, [0127]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the third binder of first coating layer of Han with the glass transition temperature of Toyoda in order to improve the flexibility of the first coating layer and the fourth binder of second coating layer of Han with the glass transition temperature of Toyoda in order to improve the binding between the electrode and the first coating layer.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 20170112250 A) in view of Toyoda (US 2015/0333308 A1) as applied to claim(s) 5 above, and further in view of Lee et al. (US 2013/0280583 A1, hereinafter Lee).
Regarding claim 13, modified Han discloses all claim limitations set forth above, but does not explicitly disclose a separator for secondary batteries:
wherein the (LiAlTiP)xOy-based glass is 14Li2O-9Al2O3-38TiO2-39P2O5, the lithium germanium thiophosphate is Li3.25Ge0.25P0.75S4, the lithium nitride is Li3N, the SiS2-based glass is Li3PO4-Li2S-SiS2 and the P2S5-based glass is LiI-Li2S-P2S5.
Lee discloses a separator (100) comprising a separator substrate (10, [0026]), a first coating layer (20) on the separator substrate (10, [0026]), and a second coating layer on the first coating layer (see electrode-adhesive layer, [0029]), wherein, in the first coating layer and the second coating layer the (LiAlTiP)xOy-based glass is 14Li2O-9Al2O3-38TiO2-39P2O5, the lithium germanium thiophosphate is Li3.25Ge0.25P0.75S4, the lithium nitride is Li3N, the SiS2-based glass is Li3PO4-Li2S-SiS2 and the P2S5-based glass is LiI-Li2S-P2S5 to improve the lithium ion conductivity of the coating layer (see inorganic particles, [0033]). Han and Lee are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first inorganic material of first coating layer and the second inorganic material of second coating layer of Han with the inorganic particles of Lee in order to improve the lithium ion conductivity of the coating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.